UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 04-6765



KEVIN JOHNSON,

                                           Plaintiff - Appellant,


     versus


GENE M. JOHNSON, Director, Virginia State
Department of Corrections (VDOC); RONALD
ANGELONE, Past Director, VDOC; JOHN JABE,
Deputy Director, VDOC; FRED SCHILLING, Health
Services Director, VDOC; INSPECTOR GENERAL,
VDOC; LARRY TRAYLOR, VDOC Spokesman; T. C.
BROWN, Ombudsman Services Manager, VDOC; LARRY
HUFFMAN, Western Regional Director, VDOC;
RICHARD YOUNG, Past Western Regional Director;
ROBBIE BIVENS, Regional Ombudsman, VDOC; S.
LARLEE, Regional Ombudsman, VDOC; POUND,
VIRGINIA POSTMASTER; STANLEY K. YOUNG, Warden,
Wallens Ridge State Prison (WRSP); ADAM
HARVEY, Past Assistant Warden, WRSP; T. YATES,
Security Chief, WRSP; CHARLES JANEWAY, Prison
Guard Captain, WRSP; DAVID TAYLOR, Prison
Guard Captain, WRSP; JEFF COMPTON, Prison
Guard Lieutenant, WRSP; MEYER, Prison Guard
Lieutenant, WRSP; A. J. GALLIHAR, Prison Guard
Lieutenant, WRSP; JEFFREY HEAD, Prison Guard
Sergeant, WRSP; JOE BENTLEY, Prison Guard
Sergeant, WRSP; MATTHEW HAMILTON, Prison Guard
Sergeant, WRSP; EWING, Prison Guard Sergeant,
WRSP; SWORD, Prison Guard Sergeant, WRSP;
COLLINS, Prison Guard Sergeant, WRSP; SERGEANT
KENDRICK, Prison Guard Sergeant, WRSP; MICHAEL
HUTCHINSON, Investigator (Past), WRSP; B.
STURGILL, Prison Guard, WRSP; VORP, Prison
Guard, WRSP; G. SEXTON, Prison Guard, WRSP; J.
HURLEY, Prison Guard, WRSP; HUGHES, Prison
Guard, WRSP; GILLEY, Prison Guard, WRSP; G.
BAILEY, Prison Guard, WRSP; I. HAMILTON,
Prison Guard, WRSP; KEITH COUNTS, Prison
Guard, WRSP; DANIEL BRAXTON, Warden, Red Onion
State Prison (ROSP); JERRY W. ARMENTROUT,
Assistant Warden, ROSP; RICHARD FLEMING,
Security Chief, ROSP; RICHARD ROWLETTE, Past
Security Chief, ROSP; Y’VONNE ELSWICK-TAYLOR,
Treatment Supervisor, ROSP; LESLIE FLEMING,
Past Prison Guard Captain, ROSP; J. KISER,
Prison Guard Captain, ROSP; DEWAYNE TURNER,
Prison Guard Lieutenant, ROSP; RONALD FOWLER,
Prison Guard Lieutenant, ROSP; LARRY COX,
Prison Guard Lieutenant, ROSP; RICHARD ROSE,
Prison Guard Lieutenant, ROSP; DANNY DAMRON,
Prison Guard Sergeant, ROSP; JOE FANNIN,
Prison Guard Sergeant, ROSP; SCOTTY DEEL,
Prison   Guard    Sergeant,   ROSP;   SERGEANT
CHILDRESS, Prison Guard Sergeant, ROSP; T.
MCCOY, Prison Guard Sergeant, ROSP; KEVIN
MCCOY, Prison Guard Sergeant, ROSP; DELMER
TATE, Prison Guard Sergeant, ROSP; T. WOOD,
Prison Guard Sergeant, ROSP; SERGEANT ADAMS,
Prison Guard Sergeant, K-9 Unit, ROSP; CARL
YATES, Investigator, ROSP; RANDALL CANTRELL,
Prison Guard, ROSP; L. COLLINS, Prison Guard,
ROSP; G. MULLINS, Prison Guard, ROSP; S.
RASNICK, Prison Guard, ROSP; S. WHITE, Prison
Guard, ROSP; WEBB, Prison Guard, ROSP;
FRANKLIN, Prison Guard, ROSP; DANIEL MCCOWAN,
Prison Guard, ROSP; SHANNON LONG, Prison
Guard, ROSP; J. SMITH, Prison Guard, ROSP; J.
ELY, Prison Guard, ROSP; D. MOONEY, Past
Prison Guard, ROSP; ROCKY WOOD, Prison Guard,
ROSP; J. STANLEY, Prison Guard, ROSP; J.
PHILLIPS, Prison Guard, ROSP; JAMES BENTLEY,
Prison Guard, ROSP; T. AUSTIN, Prison Guard,
ROSP; S. BUNCH, Mailroom Worker, ROSP; T.
PEASE, Mailroom Worker, ROSP; S. MULLINS,
Mailroom Worker, ROSP; P. HARLESS, Assistant
Nursing Director, ROSP; STILTNER, Licensed
Practical Nurse, ROSP; GREEN, Medical Doctor,
ROSP; FONNIE TAYLOR, Grievance Coordinator,
ROSP; M. BOLLING, Grievance Coordinator, ROSP;
J. JOHNSON, Grievance Coordinator, ROSP; P.
PERRIGAN, Grievance Coordinator, ROSP; BRET
EDMONDS, Disciplinary Hearings Officer, ROSP;
LARRY COLLINS, Disciplinary Hearings Officer,
ROSP; D. MCKNIGHT, Food Service Director,

                    - 2 -
ROSP; JAMES R. WIANDT, Special Agent, VDOC,
ROSP; KEVIN YOUNG, Prison Guard, WRSP; N.
SUTHERLAND, Grievance Coordinator, ROSP,


                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-145-AM)


Submitted:   November 24, 2004           Decided:   January 13, 2005


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 3 -
PER CURIAM:

           Kevin Johnson appeals from the district court’s orders

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action and

denying   his   motion   for    reconsideration.         The    district   court

dismissed the complaint for failure to comply with Fed. R. Civ. P.

20(a).

           The district court’s dismissal without prejudice is not

appealable.     See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).              A dismissal without

prejudice is a final order only if no amendment could cure the

defects in the complaint.           Id. at 1067.   In ascertaining whether a

dismissal without prejudice is reviewable in this court, we must

determine “whether the plaintiff could save his action by merely

amending his complaint.”        Id.      Here, Johnson can cure the defect in

his   complaint   by   filing       an   amended   complaint    that   does   not

incorporate multiple unrelated claims.

           Accordingly,        we     dismiss    the   appeal    for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                         - 4 -